DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 08/26/2021 has been entered and carefully considered. Claims 11-14 are pending. Claims 11, 12, 13 and 14 are amended.  Claims 1-10 are cancelled. 
Response to Arguments

3.	Applicant’s argument, filed on 08/06/2021 regarding rejection of claims 11-14 has been fully considered and they are not persuasive.

The Examiner respectfully disagrees.
The Applicant states in scanned page 3 that “Thus, Dinan fails to teach, disclose, or suggest, at least, the features of “a value of the first parameter is integer” as recited in the previously presented independent claim 11.”
Turning to instant specification [printed publication], specification discloses in para [0044] indication information includes an information element SchedulingRequestConfig for defining scheduling request-related parameters. The information element includes an SR configuration type identifier srTypeIndicator for identifying a corresponding SR configuration type. The value of the identifier may be an integer or enumerated value, and each integer or enumerated value corresponds to one type of SR configuration. 

If the logical channels have the same priority, one SR or SR type is randomly selected and triggered, or an SR or SR type having a shortest TTI and/or smallest numerology (or largest TTI and/or numerology) is triggered
The prior art Dinan in addition to para [0287] discloses in para [0131] Delay sensitive bearers/logical channels (e.g. voice, RRC signaling) is configured not to be transmitted over the UL LAA SCells. A bearer/logical channel may be configured to use the UL grants only for UL licensed serving cells. Otherwise, it may use the UL grants from licensed and/or unlicensed cells. 
And also in para [0133] for a new transmission on an UL LAA SCell, the UE MAC entity may apply the logical channel prioritization procedure on the logical channels configured by RRC that may use the UL grants for both the UL LAA SCells and the licensed UL serving cells. 
And also further in para [0138] LCGID#0 may be used for RRC signaling and delay sensitive services (e.g. voice, streaming video). In an example, the UL resources for PUSCH may be classified as licensed carrier and unlicensed carrier. For UL resources for PUSCH in licensed carrier, LCGID#0 may be considered higher priority than other LCGIDs by the eNB scheduler. Among UEs with LCGID#0, it may be scheduled like in the legacy (e.g. round-robin).

The Applicant states in scanned page 3, “Accordingly, paragraph [0278] of Dinan fails to teach, disclose, or suggest, at least, the features of "the SchedulingRequestConfig IE is used to configure parameters for the dedicated SR resources" as recited in the previously presented independent claim 11.”
The Examiner respectfully disagrees.
Turning to instant specification, specification discloses in para [0044] indication information includes an information element SchedulingRequestConfig for defining scheduling request-related parameters. The information element includes an SR configuration type identifier srTypeIndicator for identifying a corresponding SR configuration type. The value of the identifier may be an integer or enumerated value, and each integer or enumerated value corresponds to one type of SR configuration. 
Therefore as per specification, scheduling request-related parameters are defined as an information element SchedulingRequestConfig i.e. SchedulingRequestConfigIE
Prior art Dinan discloses in said para [0278] resources are configured by one or more information elements in an RRC message. For example, SchedulingRequestConfig IE may be employed for configuration of PUCCH resources on the PCell and/or on a PUCCH SCell. The SchedulingRequestConfig IE may be used to specify some of the scheduling request related parameters. The 
Therefore, as per Dinan, as dedicated physical layer configuration IE of a UE configuration, then SchedulingRequestConfig IE, included in a dedicated physical layer configuration IE is a SchedulingRequestConfig IE.

The Applicant states in scanned page 4, “Thus, 3GPP fails to teach, disclose, or suggest, at least, the features of "the second parameter indicates a value corresponding to the first parameter to indicate the SR configuration to which a logical channel is mapped" as recited in the previously presented independent claim 11.”
The Examiner respectfully submits that 3GPP discloses in proposal 2.1, page 1, 
In RAN2#98 meeting [2], it was agreed that number of LCGs is eight in NR. A UL grant is handled by LCP in the same way whether it is received in response to SR or BSR. The LCHs are grouped into one of the eight LCGs. There can be eight types of LCHs which trigger the SR. Therefore, at most eight SR resource configurations would be required

And in page 2, option#1,

LCG ID is mapped to a SR configuration by configuring a set of parameters such as SR resource index, SR periodicity, Maximum SR transmission limit for a LCG ID or a group of LCG IDs. This is configured by the network using dedicated RRC signaling. For example,
Observation 1 Network can configure a set of parameters such as SR periodicity, Maximum SR transmission limit, and SR PUCCH resource for a LCG ID or a group of LCG IDs.
Option#2: Using SR configuration index.
SR configuration mapping index can also be introduced in NR. SR configuration index indicates a set of parameters such as SR resource index, SR periodicity, Maximum SR transmission limit. This is configured by the network using dedicated RRC signaling. When a SR is triggered by a LCH, its SR configuration index determines which SR configuration to use.

Therefore 3GPP discloses network configures set of parameters such as SR resource index, SR periodicity, Maximum SR transmission limit and LCG ID i.e., first parameter, is mapped to SR resource index, SR periodicity, Maximum SR transmission limit i.e. second parameter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US Pub: 20170310531) hereinafter Dinan  and further in view of 3GPP TSG RAN WG2 th – 29th June 2017     hereinafter 3GPP                                         

As to claim 11.   Dinan teaches a method performed by UE comprising: receiving a RRC message which contains a first parameter corresponding to a scheduling request (SR) configuration in a SchedulingRequestConflg information element (IE); (Dinan [0278] [0283] a UE may receive at least one RRC message comprising configuration parameters of one or more cells, the RRC message comprise configuration parameters of scheduling request resources and processes; the SchedulingRequestConfig IE is used to specify some of the scheduling request  related parameters)
And a second parameter in a LogicalChannelConfig information element (IE); (Dinan [0133] [0137] [0143] the UE MAC entity may apply the logical channel prioritization procedure on the logical channels configured by RRC that may use the UL grants; the IE LogicalChannelConfig may be used to configure the logical channel parameters; a 2-bit logical channel group ID is eNB configured ID to group the logical channels of the same or similar QoS in one group ID)
wherein, a value of the first parameter is an integer,(Dinan [287] one RRC message configuring SR configuration may also include dsr-TransMax IE in SchedulingRequestConfig IE. In an example embodiment, dsr-TransMax may take the value of n4, n8, n16, n32, or n64. The value n4 corresponds to 4 transmissions, n8 corresponds to 8 transmissions and so on)
 the SehedulingRequestConflg IE is used to configure parameters for  (Dinan [0278] [0284] SchedulingRequestConfig IE may be employed for configuration of PUCCH resources, SchedulingRequestConfig IE may be used to specify some of the scheduling requests related parameters, SchedulingRequestConfig IE may be included in a dedicated physical layer configuration IE of a UE configuration)
the LogicalChannelConfig IE Is used to configure logical channel parameters, (Dinan [0143] the IE LogicalChannelConfig may be used to configure the logical channel parameter)
 Dinan does not teach and the second parameter indicates a value corresponding to the first parameter to indicate the SR configuration to which a logical channel is mapped.
3GPP teaches and the second parameter indicates a value corresponding to the first parameter to indicate the SR configuration to which a logical channel is mapped 
(3GPP [Option#1] Page 2, logical channel group  LCG ID is mapped to a scheduling request SR configuration by configuring a set of parameters such as SR resource index, SR periodicity, Maximum SR transmission limit for a LCG ID or a group of LCG IDs)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP with the teaching of Dinan because 3GPP teaches that mapping logical channel group i to a SR configuration would allow gNB to priority of the logical channel for UL scheduling purpose thereby allowing logical channel to use same numerology/TTI belong to a LCG and eNB knows the numerology/TTI of the LCH that triggered SR. (3GPP [Page 2] #3.)
Regarding claims 12, 13, 14 there is recited a wireless device & base station with steps that are virtually identical to the functions performed by the method recited in claim 11. Examiner submits that Dinan discloses in para [0092] Fig. 4, a wireless .

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413